COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Senior Judge Cole
Argued at Richmond, Virginia


RASHAWN A. NEVILLE
                                           MEMORANDUM OPINION * BY
v.   Record No. 1228-99-2               JUDGE JERE M. H. WILLIS, JR.
                                                JULY 5, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                  Buford M. Parsons, Jr., Judge

          Matthew P. Geary (Goodwin, Sutton, DuVal &
          Geary, P.L.C., on brief), for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     On appeal from his conviction of grand larceny, in

violation of Code § 18.2-95, Rashawn A. Neville contends that

the evidence failed to support his conviction.      We affirm.

               On appeal, we review the evidence in
          the light most favorable to the
          Commonwealth, granting to it all reasonable
          inferences fairly deducible therefrom. The
          judgment of a trial court sitting without a
          jury is entitled to the same weight as a
          jury verdict and will not be set aside
          unless it appears from the evidence that the
          judgment is plainly wrong or without
          evidence to support it.

Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418

(1987).

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     In a bench trial, Neville was convicted of breaking and

entering, in violation of Code § 18.2-91, and grand larceny, in

violation of Code § 18.2-95.   The trial court sentenced him to

three years imprisonment for each offense.     Neville's petition

for appeal relating to the breaking and entering conviction was

denied.

     Neville's convictions arise from an incident that occurred

on May 6, 1998, at the home of Norris Edward Temple, Jr.     Temple

testified that, arriving home that afternoon, he saw that an air

conditioning unit had been removed from a window.     When he

entered the house, "[e]verything was turned over, the tables,

and the couch was moved."   In the kitchen, he saw Neville, who

attempted to hide his face and ran out of the house.     When

questioned by police, Neville admitted stealing a necklace from

the house.

     Neville contends that the evidence was insufficient to

prove that the value of the necklace was $200 or more.      See Code

§ 18.2-95.   No evidence was offered to prove the condition of

the necklace, its carat weight, or its current value.     However,

Temple testified that the necklace was worth $600 and that he

had bought it at the Gold Factory in the Sixth Street

Marketplace for $600.

     Although the value of stolen property is measured as of the

time of the theft, the original purchase price may be considered

as evidence of its current value.      See Dunn v. Commonwealth, 222

                               - 2 -
Va. 704, 705, 284 S.E.2d 792, 792 (1981).   "[T]he opinion

testimony of the owner of personal property is competent and

admissible on the question of the value of such property,

regardless of the owner's knowledge of property values."     Walls

v. Commonwealth, 248 Va. 480, 482, 450 S.E.2d 363, 364 (1994).

     The valuation of jewelry is distinguishable from that of

depreciable personal property.    Jewelry tends to hold its value,

and often to appreciate.   No evidence disclosed that the

necklace had suffered misuse or deterioration.    See Lester v.

Commonwealth, 30 Va. App. 495, 505, 518 S.E.2d 318, 322 (1999).

Without any such countervailing evidence, the fact finder was

entitled to infer from the evidence that the necklace,

originally purchased for $600, was worth at least $200 at the

time of the theft.   Accordingly, the judgment of the trial court

is affirmed.

     The judgment of the trial court is affirmed.

                                                         Affirmed.




                                 - 3 -